Citation Nr: 1722537	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  09-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1995 to March 1996.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was remanded in June 2012 to afford the Veteran a videoconference hearing.  The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2016 and May 2017; but he did not appear or request that the May 2017 hearing be rescheduled.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


REMAND

The Board finds additional development is warranted before the claim of entitlement to service connection for an acquired psychiatric disorder may be adjudicated.  Specifically, a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that his diagnosed bipolar disorder had onset in service or, in the alternative, pre-existed his active service and permanently worsened as evidenced by his in-service disciplinary issues.  Service personnel records indicate the Veteran was cited for two Article 15 violations during military service and a service treatment record noted symptoms of depression, weight loss, anorexia, and fatigue in March 1978.  

The Veteran has extensive mental health treatment since around 1987, ten years after separation from active service, for symptoms such as depression, attempted suicide, and nervousness that have been variously attributed to marital issues, recurrent substance abuse, and other personal issues.  In connection with VA treatment in 2008, the Veteran was diagnosed with bipolar 1 disorder and an October 2008 VA treatment provider opined that bipolar disorder "likely has been lifelong in which diagnosis was missed."  

The Board finds sufficient evidence to warrant a VA examination in light of evidence of a current diagnosis of bipolar disorder as well as VA treatment records indicating the diagnosis may have pre-existed service and worsened during service.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  As such, remand is required so that an examination can be conducted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since April 2016.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology any psychiatric disability present during the period of the claim and whether such is related to his service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify each acquired psychiatric disorder present during the period of the claim (since approximately 2008).  

The examiner is directed to provide an opinion as to whether the Veteran's bipolar disorder clearly and unmistakably pre-existed active service?  If so, did such disability worsen in service?

If any pre-existing bipolar disorder worsened in service, is there clear and unmistakable evidence that the disorder was not aggravated (permanently worsened beyond the natural progression) by service?  Identify the evidence upon which the opinion is based.

For any psychiatric disorder present during the period of the claim that did not pre-exist active service, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it arose in service or is causally related to service.  

A complete rationale must be provided for any opinion offered.  In making this determination the examiner must specifically consider and address the Veteran's Article 15 citations in service, his extensive VA mental health treatment records, to include an April 1987 treatment record noting substance abuse in service and an October 2008 statement by a treatment provider that the Veteran likely had lifelong bipolar disorder, as well as lay statements regarding the Veteran's symptoms during active service that were manifest by depression and disciplinary actions.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




